UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-05040 Total Return U.S. Treasury Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices)(Zip code) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and Address of Agent for Service) Registrant’s telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31 Date of reporting period:April 30, 2013 Item 1.Reports to Stockholders SEMI-ANNUAL REPORT April 30, 2013 (Unaudited) TOTAL RETURN U.S. TREASURY FUND, INC. MANAGED MUNICIPAL FUND, INC. NORTH AMERICAN GOVERNMENT BOND FUND, INC. ISI STRATEGY FUND, INC. ISI Funds Semi-Annual Report – Table of Contents Investment Advisor’s Message 1 Performance Comparisons 2 Shareholder Expense Examples 10 Portfolio Profiles 13 Schedules of Investments 14 Statements of Assets and Liabilities 29 Statements of Operations 33 Statements of Changes in Net Assets 35 Financial Highlights 41 Notes to Financial Statements 48 Notice to Shareholders 58 Investment Advisor’s Message 4/30/2013 Dear Shareholder: I am pleased to present the semi-annual report to shareholders for the ISI Funds. This report covers the six-month reporting period ended April 30, 2013. For this period, the Total Return US Treasury Fund, Inc. (‘Total Return’) produced a +0.68% return; Managed Municipal Fund, Inc. (‘Managed Municipal’) produced a +0.82% return in its Class A Shares and a +0.94% return in its Class I Shares; North American Government Bond Fund, Inc. (‘North American’) produced a +1.86% return in its Class A Shares, a +1.51% return in its Class C Shares, and a +2.00% return in its Class I Shares; and ISI Strategy Fund (‘Strategy’) produced a +11.91% return. These figures assume the reinvestment of dividends and capital gain distributions, and exclude the impact of any sales charges. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance of a Fund, please call (800) 882-8585. Description of Fund Objectives Total Return, Managed Municipal, North American and Strategy, (each a ‘Fund’ and collectively, the ‘Funds’) are registered under the Investment Company Act of 1940, as amended, as open-end management investment companies. The Funds are organized as corporations under the laws of the state of Maryland. International Strategy & Investment, Inc. (‘ISI’) manages all four Funds. Total Return’s investment objective is to achieve a high level of total return with relative stability of principal and, secondarily, high current income consistent with an investment in securities issued by the United States Treasury. Managed Municipal’s investment objective is designed to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. North American’s investment objective is designed to provide a high level of current income, consistent with prudent investment risk. Strategy’s investment objective is designed to maximize total return through a combination of long-term growth of capital and current income. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President May 16, 2013 1 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) 2 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund -1.02% 12.59% 23.68% 49.22% 372.25% -1.02% 4.03% 4.34% 4.08% 6.48% Barclays Capital Treasury Index3 2.56% 16.86% 27.61% 57.83% 424.67% 2.56% 5.33% 5.00% 4.67% 6.95% Barclays Capital Intermediate Treasury Index3 1.82% 12.63% 22.60% 48.75% 348.03% 1.82% 4.05% 4.16% 4.05% 6.27% Barclays Capital Long- Term Treasury Index3 6.97% 44.01% 58.23% 107.14% 591.24% 6.97% 12.93% 9.61% 7.55% 8.15% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 4.66 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2012 (As disclosed in March 1, 2013 Summary Prospectus) Gross Expense Ratio 0.83% 3 Managed Municipal Fund – Performance Comparison1 (Unaudited) 4 Managed Municipal Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund - ISI Class A Shares2 -0.04% 9.80% 19.27% 38.56% 214.80% -0.04% 3.17% 3.59% 3.32% 5.07% Managed Municipal Fund - ISI Class I Shares3 3.37% ­— ­— ­— 10.18% 3.37% ­— ­— ­— 3.85% Barclays Capital General Obligation Index4 4.58% 18.63% 33.81% 63.10% 173.57% 4.58% 5.86% 6.00% 5.01% 4.44% Barclays Capital Prerefunded Municipal Bond Index4 1.55% 7.69% 18.94% 39.88% 70.43% 1.55% 2.50% 3.53% 3.41% 2.33% Consumer Price Index5 1.10% 6.73% 8.32% 26.54% 89.07% 1.10% 2.20% 1.61% 2.38% 2.79% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the sales charge, if applicable. ISI Class A Shares have a maximum 3.00% sales charge. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. Cumulative and annualized returns for the Barclays Capital General Obligation Index from October 31, 2010 through April 30, 2013 were 14.19% and 5.45%, respectively. Cumulative and annualized returns for the Barclays Capital Prerefunded Municipal Bond Index from October 31, 2010 through April 30, 2013 were 5.47% and 2.15%, respectively. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Prerefunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been prerefunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2012 (As disclosed in March 1, 2013 Summary Prospectus) Gross Expense Ratio – Class A 0.99% Gross Expense Ratio – Class I 0.74% 5 North American Government Bond Fund – Performance Comparison1 (Unaudited) 6 North American Government Bond Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended April 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 -0.43% 11.85% 21.18% 55.56% 200.62% -0.43% 3.80% 3.92% 4.52% 5.57% North American Government Bond Fund - ISI Class C Shares3 1.13% 13.12% 21.21% — 46.67% 1.13% 4.20% 3.92% — 3.92% North American
